     Case 3:18-cv-03254-M Document 28 Filed 09/13/19                 Page 1 of 9 PageID 248



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

I & I HAIR CORPORATION,                            §
                                                   §
               Plaintiff,                          §
                                                   §
v.                                                 §             Civil Action No. 3:18-cv-03254-M
                                                   §
BEAUTY PLUS TRADING CO., INC. d/b/a                §
JANET COLLECTION,                                  §
                                                   §
               Defendant.                          §

                                              ORDER

        Before the Court is Plaintiff’s Motion to Hold Defendant and Related Entity in Contempt.

 [ECF No. 14]. A hearing on the Motion was held on September 9, 2019 at 3:00 PM. For the

 reasons stated below and on the record at the Court’s September 9, 2019 hearing, the Motion is

 DENIED.

          I.    Factual and Procedural Background
        Plaintiff I&I Hair Corporation brought this trademark infringement action against

 Defendant Beauty Plus Trading Co., Inc. d/b/a Janet Collection. [Complaint, ECF No. 1]. Plaintiff

 is the current owner of the trademark “EZBRAID,” Trademark Registration No. 5,307,824 (the

 “EZBRAID Mark”), and the Complaint alleges claims of trademark infringement, false

 designation of origin, and unfair competition related to Defendant’s use of the EZBRAID Mark.

        Following commencement of this action, the parties began settlement negotiations.

 Defendant claims that its counsel informed Plaintiff’s counsel multiple times during negotiations

 that Plaintiff did not own the EZBRAID Mark and that it was instead issued to Eunja Son, a

 principal of Plaintiff. As a result, Defendant’s counsel allegedly argued to Plaintiff’s counsel that

 Plaintiff lacked standing to bring this action. However, Defendant eventually discharged its
   Case 3:18-cv-03254-M Document 28 Filed 09/13/19                  Page 2 of 9 PageID 249



counsel and continued to negotiate directly with Plaintiff because it was easier to do so in the

parties’ owners’ common native language of Korean. Plaintiff claims that it nevertheless kept

Defendant’s counsel included on subsequent email communications with Defendant.

        The parties eventually executed a Settlement Agreement, pursuant to which the Court

issued a Consent Judgment. Under the terms of the Settlement Agreement and the Consent

Judgment, the parties agreed that Plaintiff owned the EZBRAID Mark and that Defendant had

used the EZBRAID Mark and similarly confusing marks in commerce, without Plaintiff’s

permission. The Consent Judgment permanently enjoined Defendant and any other company

owned by Defendant’s owner Chang Moo Lee from engaging in the potential infringement of the

EZBRAID Mark.

        There is evidence before the Court that after entry of the Consent Judgment, an employee

of Plaintiff traveled to a tradeshow in Atlanta, GA, where he discovered that Defendant and Hair

Plus Trading Co., Inc. d/b/a Femi Collection (“Femi”) were selling products and packaging using

the EZBRAID Mark. Plaintiff then filed the current Motion seeking to hold both entities in

contempt. In its Response to the Motion [ECF No. 20], Defendant, now represented by counsel,

argues that Plaintiff never had standing to bring this action because it did not own the EZBRAID

Mark.    Following the filing of Defendant’s Response, Plaintiff executed a nunc pro tunc

assignment with Ms. Son [ECF No. 23-1], which purported to retroactively assign to Plaintiff the

rights to the EZBRAID Mark, effective prior to the commencement of this action.

         II.   Legal Standard
        Courts have the authority and discretion to enforce their orders through findings of

contempt. Cook v. Ochsner Found. Hosp., 559 F.2d 270, 272 (5th Cir. 1977). In a civil contempt

proceeding, the movant must demonstrate a prima facie case with clear and convincing evidence

that: 1) there was a court Order in effect; 2) the Order required specific conduct by the respondent;

                                                -2-
      Case 3:18-cv-03254-M Document 28 Filed 09/13/19               Page 3 of 9 PageID 250



and 3) the respondent failed to comply with the Order. Petroleos Mexicanos v. Crawford

Enterprises, Inc., 826 F.2d 392, 401 (5th Cir. 1987). The respondent can then provide mitigating

circumstances or demonstrate substantial compliance that may cause the court to refrain from

exercising its contempt powers. Whitfield v. Pennington, 832 F.2d 909, 914 (5th Cir. 1987). Here,

Defendant disputes the validity of the Consent Judgment and whether Defendant actually violated

it.

           I. Validity of the Consent Judgment
         While Plaintiff, as the movant, would normally bear the burden of proving there was a

court order in effect, “a party to a consent judgment is thereby deemed to waive any objections it

has to matters within the scope of the judgment.” Coughlin v. Regan, 768 F.2d 468, 469–70 (1st

Cir. 1985). Instead, Defendant, as the party “who attacks a settlement[,] must bear the burden of

showing that the contract [it] has made is tainted with invalidity.” Del Bosque v. AT & T Advert.,

L.P., 441 F. App’x 258, 261 (5th Cir. 2011).

         Relief from a consent judgment is only appropriate “on a showing of either lack of actual

consent, fraud in obtaining consent, lack of federal jurisdiction, or mistake.” Coughlin, 768 F.2d

at 470; see also Murphy v. HSBC Bank USA, 95 F. Supp. 3d 1025, 1033 (S.D. Tex. 2015) (“A

party may not appeal an agreed judgment unless he alleges and shows fraud or misrepresentation

because the effect of a consent judgment is to waive all errors except lack of jurisdiction.”). Fed.

R. Civ. P. 60(b) allows a Court to grant relief from a final judgment for fraud or because “the court

that rendered it lacked jurisdiction.” Fed. R. Civ. P. 60(b); Brumfield v. Louisiana State Bd. of

Educ., 806 F.3d 289, 298 (5th Cir. 2015).

         Defendant argues that Plaintiff fraudulently induced Defendant to enter into the Consent

Judgment through Plaintiff’s misrepresentation that it owned the EZBRAID Mark, and that



                                                -3-
   Case 3:18-cv-03254-M Document 28 Filed 09/13/19                 Page 4 of 9 PageID 251



Plaintiff never had standing to bring this action. However, neither argument warrants invalidating

the Consent Judgment.

         I.    Plaintiff’s Representations of Ownership

       Defendant claims that Plaintiff made a material misrepresentation as to the ownership of

the EZBRAID Mark that induced it to enter into the Consent Judgment. Fraudulent inducement

can invalidate a Consent Judgment. United States v. Eyler, 778 F. Supp. 1553, 1558 (M.D. Fla.

1991). However, Defendant also represents that its counsel informed Plaintiff’s counsel on

multiple occasions that Plaintiff did not own the EZBRAID Mark. Defendant is deemed to have

notice of the facts known by its counsel. Link v. Wabash R. Co., 370 U.S. 626, 634 (1962). Even

assuming Plaintiff misrepresented its ownership of the EZBRAID Mark to Defendant, Defendant

cannot now claim that it was fraudulently induced into entering into the Consent Judgment when

it knew, as it claims, that those representations were false. Accordingly, the Consent Judgment is

not invalidated as a result of fraudulent inducement.

        II.    Plaintiff’s Standing to Bring This Action

       Defendant also claims that Plaintiff did not own the EZBRAID Mark when the suit was

commenced, and lacked standing as a result. A consent judgment can be invalidated if the Court

that issued it lacked jurisdiction. Coughlin, 768 F.2d at 470. A court’s subject matter jurisdiction

extends to cases and controversies under Article III of the Constitution, which requires a plaintiff

to demonstrate constitutional standing through an injury in fact that is fairly traceable to the

defendant’s actions that will likely be redressed by a favorable court decision. Lujan v. Defs. of

Wildlife, 504 U.S. 555, 560 (1992). Constitutional standing is assessed at the time a plaintiff

commences an action. Kitty Hawk Aircargo, Inc. v. Chao, 418 F.3d 453, 460 (5th Cir. 2005).

Statutory standing, also commonly referred to as prudential standing, is similar to constitutional



                                               -4-
   Case 3:18-cv-03254-M Document 28 Filed 09/13/19                   Page 5 of 9 PageID 252



standing and addresses whether a plaintiff is “within the class of plaintiffs whom Congress has

authorized to sue” under a statute. Lexmark Int’l, Inc. v. Static Control Components, Inc., 572

U.S. 118, 128 (2014). Although often treated as “effectively jurisdictional,” statutory standing

relates to the merits of a cause of action and not subject matter jurisdiction.” Id. Nevertheless,

Congress can also elevate a statutory element and designate it as a jurisdictional requirement when

it “clearly states” its intent to do so. Arbaugh v. Y&H Corp., 546 U.S. 500, 502 (2006).

       Defendant does not clarify in its papers whether it is arguing that Plaintiff lacked statutory

or constitutional standing when it commenced this action. Defendant’s counsel argued during the

hearing that trademark ownership was an issue of prudential standing, but then classified

prudential standing as a type of constitutional standing. However, as noted above, prudential

standing is a merits issue distinct from the jurisdictional issue of constitutional standing.

       Trademark ownership is a type of statutory or prudential standing. Under 15 U.S.C.

1114(b), a defendant is liable for trademark infringement to “the registrant” of the trademark. This

includes the owner of the trademark, an assignee, and an exclusive licensee who is tantamount to

an assignee. Neutron Depot, LLC v. All Web Leads, Inc., No. AU-16-CA-00901-SS, 2017 WL

9538893, at *2 (W.D. Tex. Nov. 30, 2017). Whether a party owns the trademark affects whether

it is in the class of plaintiffs that can seek relief under the terms of 15 U.S.C. 1114(b), but nothing

indicates an intent by Congress to designate trademark ownership as a jurisdictional requirement.

Multiple courts have agreed that trademark ownership is a statutory requirement. Fed. Treasury

Enter. Sojuzplodoimport v. SPI Spirits Ltd., 726 F.3d 62, 72 (2d Cir. 2013); Neutron Depot, LLC,

2017 WL 9538893, at *1–2; Innovation Ventures, LLC v. Pittsburg Wholesale Grocers, Inc., No.

C 12-05523 WHA, 2013 WL 1007666, at *1–2 (N.D. Cal. Mar. 13, 2013).




                                                 -5-
   Case 3:18-cv-03254-M Document 28 Filed 09/13/19                 Page 6 of 9 PageID 253



       Furthermore, in the related context of false designation of origin claims under 15 U.S.C.

1125(a), which Plaintiff also claimed in its Complaint, a plaintiff does not need to own the

trademark to satisfy constitutional standing. Who Dat Yat LLC v. Who Dat? Inc., No. 10-2296,

2011 WL 39043, at *6 (E.D. La. Jan. 4, 2011). It would be incongruous to say that trademark

ownership is a constitutional standing requirement for a trademark infringement claim under 15

U.S.C. 1114(b) but not for a false designation of origin claim under 15 U.S.C. 1125(a), even if

both claims are based on the same alleged actions. See Exxon Corp. v. Humble Expl. Co., 695

F.2d 96, 103 (5th Cir. 1983) (“While § 1125 has a broader reach than § 1114 . . . when a claim is

based on alleged ownership of a mark, the two sections must be applied in a parallel manner.”).

Because Plaintiff’s ownership status of the EZBRAID Mark is not an issue of constitutional

standing, it does not impact the Court’s jurisdiction and does not warrant invalidating the Consent

Judgment.

       Additionally, unlike constitutional standing, statutory standing issues can be waived or

cured. Houston Home Dialysis v. Blue Cross & Blue Shield of Texas, No. CV H-17-2095, 2018

WL 5249996, at *6 (S.D. Tex. Oct. 22, 2018); Mobilemedia Ideas, LLC v. Research in Motion

Ltd., No. 3:11-CV-2353-N, 2013 WL 12124319, at *5 (N.D. Tex. June 18, 2013). This includes

attempted curing through a nunc pro tunc assignment. As Defendant argues, the Federal Circuit

has held that nunc pro tunc assignments cannot retroactively cure a lack of standing. Enzo APA &

Son, Inc. v. Geapag A.G., 134 F.3d 1090, 1093 (Fed. Cir. 1998); Gaia Techs., Inc. v. Reconversion

Techs., Inc., 93 F.3d 774, 779 (Fed. Cir. 1996). However, the plaintiffs in both of those cases

lacked both statutory and constitutional standing, and several courts have distinguished those

decisions and found that a nunc pro tunc assignment can cure a lack of statutory standing. Positive

Techs., Inc. v. LG Display Co., No. CIV. 2:07 CV 67, 2008 WL 4425372, at *2 (E.D. Tex. Sept.



                                               -6-
    Case 3:18-cv-03254-M Document 28 Filed 09/13/19                            Page 7 of 9 PageID 254



24, 2008); Advanced Tech. Incubator, Inc. v. Sharp Corp., No. CIV.A. 2:07-CV-468, 2009 WL

2460985, at *5–6 (E.D. Tex. Aug. 10, 2009). As a non-jurisdictional issue, Plaintiff’s lack of

ownership of the EZBRAID Mark was both waived by Defendant by agreeing to the Consent

Judgment and cured through the nunc pro tunc assignment between Plaintiff and Ms. Son.

        Even if the Court finds that Plaintiff does not have constitutional standing to bring its

trademark infringement claims under 15 U.S.C. 1114(b), it has not challenged Plaintiff’s standing

to bring its false designation of origin claim.1 Under 15 U.S.C. 1125(a), a defendant shall be liable

for false designation to “any person who believes that he or she is or is likely to be damaged.”

There is no constitutional standing requirement that a plaintiff own the trademark at issue. See

Who Dat Yat LLC, 2011 WL at *6 (finding the plaintiff had constitutional standing despite not

alleging any ownership interest in the trademark at issue).

        Defendant has not raised a standing issue as to the false designating of origin claim, and

the Court at least has jurisdiction to enter the Consent Judgment as a resolution of that claim.

While the Consent Judgment imposes obligations beyond Defendant’s alleged false designation of

origin, “parties are free to settle their disputes on their own terms.” Frank v. Gaos, 139 S. Ct.

1041, 1046 (2019). Had Plaintiff only brought a false designation of origin claim, the Court would

still have subject matter jurisdiction to resolve that claim with a consent judgment that contained

the same operative provisions as the Consent Judgment, and any other terms that the parties

deemed material. Thus, regardless of Plaintiff’s standing to bring its trademark infringement

claim, the Court has jurisdiction over its false designation of origin claim, which is sufficient to

validate the Consent Judgment.


1 Although Plaintiff’s Complaint does not specifically include a false designation of origin claim in its counts, the
Complaint does seek relief for a false designation of origin claim in its prayer, and Defendant waived any arguments
that the claim should be excluded by agreeing to the Consent Judgment, which notes that the Complaint seeks a claim
for false designation of origin under 15 U.S.C. § 1125(a). [Consent Judgment at preamble].

                                                       -7-
   Case 3:18-cv-03254-M Document 28 Filed 09/13/19                 Page 8 of 9 PageID 255




        II. Violation of the Consent Judgment
       Regardless of the validity and enforceability of the Consent Judgment, Plaintiff’s lack of

ownership of the EZBRAID Mark at the time of the trade show creates an uncertainty that renders

a finding that Defendant was in contempt inappropriate. “Consent judgments are both enforceable

judicial orders and contracts that must be interpreted as such.” Rankin v. City of Mansfield, No.

CV 03-448, 2017 WL 2177897, at *3 (W.D. La. May 17, 2017). This requires applying what is in

the four corners of the consent judgment and not what a party may have intended but did not

express. United States v. Armour & Co., 402 U.S. 673, 682 (1971). The Consent Judgment, here,

recites that Plaintiff owns the EZBRAID Mark [Consent Judgment ¶ 3], and then phrases its

operative provisions in terms of the EZBRAID Mark, Plaintiff’s EZBRAID Mark, and Plaintiff’s

rights in the EZBRAID Mark. [Id. ¶ 10]. However, given that Plaintiff may not have owned or

had rights in the EZBRAID Mark at the time of the alleged contemptuous conduct, it is unclear

what obligations, if any, Defendant and Femi may have violated. “The judicial contempt power

is a potent weapon which should not be used if the court’s order upon which the contempt was

founded is vague or ambiguous.” Martin v. Trinity Indus., Inc., 959 F.2d 45, 47 (5th Cir. 1992).

Accordingly, the Court finds that Plaintiff has not provided sufficient evidence to justify holding

Defendant in contempt.

       Nevertheless, as of the date of this Order Plaintiff indisputably owns the EZBRAID Mark,

following the assignment from Ms. Son. Accordingly, any ambiguity in the Consent Judgment

has been remedied and similar actions by Defendant in the future would likely warrant a finding

of contempt.




                                               -8-
   Case 3:18-cv-03254-M Document 28 Filed 09/13/19               Page 9 of 9 PageID 256



       III.   Conclusion
       For the foregoing reasons, Plaintiff’s Motion to Hold Defendant and Related Entity in

Contempt is DENIED. Pursuant to Federal Rules of Civil Procedure 58(a) and 60(a), the Court

will issue by separate document an Amended Consent Judgment that corrects the clerical error in

the Consent Judgment, as outlined by the Court and agreed to by the parties on the record at the

Court’s September 9, 2019 hearing. It is ORDERED that Defendant and all other parties subject

to the Amended Consent Judgment shall comply with their obligations therein.

       SO ORDERED.

       September 13, 2019.
                                            BARBARA M. G. LYNN
                                            CHIEF JUDGE




                                             -9-
